Case: 12-50959       Document: 00512406844         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013
                                     No. 12-50959
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EZEQUIEL MENDOZA-ESPINOZA, also known as Cipriano Rodriguez-Garcia,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1063-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM:*
       Ezequiel Mendoza-Espinoza pleaded guilty to illegally reentering the
United States after having been removed in violation of 8 U.S.C. § 1326, and he
was sentenced within the Sentencing Guidelines to 57 months of imprisonment.
He argues that his within-guidelines sentence is substantively unreasonable
because it is greater than necessary to meet the sentencing goals of 18 U.S.C.
§ 3553(a).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50959     Document: 00512406844      Page: 2   Date Filed: 10/15/2013

                                  No. 12-50959

      We consider the reasonableness of a sentence by engaging in a bifurcated
review process. Gall v. United States, 552 U.S. 38, 51 (2007). Because Mendoza-
Espinoza does not argue that the district court committed any procedural error,
we consider only the “substantive reasonableness of the sentence imposed under
an abuse-of-discretion standard.” Id.
      Although Mendoza-Espinoza asserts that a presumption of reasonableness
should not apply to his within-guidelines sentence because U.S.S.G. § 2L1.2
lacks an empirical basis, that issue is foreclosed. See United States v. Duarte,
569 F.3d 528, 530-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564
F.3d 357, 366-67 (5th Cir. 2009). His argument that § 2L1.2 is unreasonable
because it is not empirically based likewise is foreclosed, and we have repeatedly
rejected the argument that a sentence imposed pursuant to § 2L1.2 is greater
than necessary to meet § 3553(a)’s goals as a result of any double counting
inherent in that Guideline. See Duarte, 569 F.3d at 529-31.
      As for his argument that the guidelines range overstated the seriousness
of his illegal reentry offense and failed to reflect his personal history and
characteristics, the record reflects that the district court considered mitigation
factors and balanced them against other § 3553(a) factors. Mendoza-Espinoza
has failed to show that his within-guidelines sentence “does not account for a
factor that should receive significant weight, . . . gives significant weight to an
irrelevant or improper factor, or . . . represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). We find no reason to disturb the presumption of reasonableness in
this case. See id.; United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                        2